Citation Nr: 0918336	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for a right hip 
disorder, claimed as an unspecified right side condition.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for a right leg 
disorder.

8.  Entitlement to service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
November 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The Veteran requested a Travel Board hearing in connection 
with his appeal.  This hearing was scheduled for February 
2008.  In February 2008 the Veteran requested that the 
hearing be rescheduled as he was unable to attend.  
Accordingly, a new hearing was scheduled for July 2008.  In 
July 2008, the Veteran requested that this hearing also be 
rescheduled as he was "not ready to present a viable case."  
Accordingly, a new hearing was scheduled for February 2009.  
The Veteran failed to report for this hearing as well and 
requested that it be rescheduled for a fourth hearing date.  
No reason was given for the Veteran's failure to attend the 
third hearing, and the Veteran has had over 2 years to 
prepare his case since he filed his request for a hearing in 
April 2007.  Accordingly, good cause has not been shown, and 
the Veteran's motion to reschedule the hearing is denied.  
See 38 C.F.R. §20.702(d) (2008).


FINDINGS OF FACT

1.  The medical evidence of record does not show a diagnosis 
bilateral hearing loss for VA purposes.

2.  The medical evidence of record does not show a diagnosis 
of posttraumatic stress disorder (PTSD) for VA purposes.


3.  The medical evidence of record does not show that the 
Veteran's left foot disorder is related to active military 
service.

4.  The medical evidence of record does not show that the 
Veteran's right foot disorder is related to active military 
service.

5.  The medical evidence of record does not show that the 
Veteran's right hip disorder is related to active military 
service.

6.  The medical evidence of record does not show that the 
Veteran's right knee disorder is related to active military 
service.

7.  The medical evidence of record does not show that the 
Veteran's right leg disorder is related to active military 
service.

8.  The medical evidence of record does not show that the 
Veteran's low back disorder is related to active military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2008).

3.  A left foot disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  A right foot disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

5.  A right hip disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

6.  A right knee disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

7.  A right leg disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

8.  A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, letters dated in January 2006, June 2006, and 
August 2006 satisfied the duty to notify provisions.  An 
additional letter was also provided to the Veteran in June 
2007.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran's service treatment 
records, VA medical treatment records, and indicated private 
medical records have been obtained.

A VA examination was provided to the Veteran in connection 
with his foot claims.  The Veteran failed to appear for a 
March 2007 examination which was scheduled to determine the 
existence and etiology of his claimed disorders.  On March 6, 
2007 a letter was sent to the Veteran's last known address 
which notified him that he had been scheduled for a VA 
examination on March 26, 2007.  A previous letter, dated in 
June 2006, informed the Veteran that failure to report for a 
VA examination may have adverse consequences, including the 
denial of the claims.  As noted in the introduction, the 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claims and his repeated 
failure to appear for hearings before the Board and a 
scheduled VA examination prevented VA from assisting with his 
claims.  "[T]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because VA has afforded the Veteran a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Bilateral Hearing Loss and PTSD

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125.

The Veteran's service treatment records are negative for any 
diagnoses of hearing loss and a psychiatric disorder.

There is no post-service medical evidence of record which 
provides diagnoses of hearing loss and PTSD.

The medical evidence of record does not show diagnoses of 
bilateral hearing loss and PTSD for VA purposes.  There is no 
in-service or post-service medical evidence which verifies 
the existence of these disabilities.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Veteran's statements alone are not sufficient to prove 
that he has bilateral hearing loss and PTSD for VA purposes.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the Veteran's 
statements are not competent evidence that he has bilateral 
hearing loss and PTSD for VA purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record of bilateral hearing loss and PTSD for VA 
purposes.  As such, service connection for bilateral hearing 
loss and PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that bilateral hearing loss and PTSD 
have ever been diagnosed for VA purposes, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Foot and Right Foot

The Veteran's service treatment records show multiple 
complaints and diagnoses of left and right foot disorders.  
These diagnoses included cellulitis of the left foot, 
subcuticular abscess at the root of the left little toe, 
tinea pedia, and bilateral pes planus.

After separation from military service, in an October 2000 
private medical report, the Veteran complained of left for 
pain and swelling for the previous several months.  After 
physical examination, the assessment was left metatarsalgia.  
The medical evidence of record shows that a left foot 
disorder has been consistently diagnosed since October 2000.

In a February 2001 private medical report, the Veteran 
reported that he had foot surgeries in November 1998, 
November 1999, and November 2000.

In a July 2006 VA fee-based medical examination, the Veteran 
complained of a bilateral foot disorder that had been present 
since 1969.  After physical examination, the diagnosis was 
degenerative joint disease of the first metatarsophalangeal 
joint, bilaterally, and calcaneal Achilles tendon spurs, 
bilaterally.


The medical evidence of record does not show that the 
currently diagnosed left and right foot disorders are related 
to the Veteran's active military service.  The Veteran's 
service treatment records include multiple diagnoses of foot 
disorders and the medical evidence shows current diagnoses of 
foot disorders.  However, there is no medical evidence of 
record that shows continuity of symptomatology from the time 
of the Veteran's separation from active military service in 
November 1974 until October 2000, approximately 26 years 
later.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In addition, there is no competent etiological evidence which 
relates the Veteran's currently diagnosed foot disorders to 
active military service.  The Veteran failed to report for a 
VA medical examination to determine the etiology of the foot 
disorders.  While the July 2006 VA fee-based medical 
examination noted that the Veteran's foot disorder began in 
1969, this statement was merely a recordation of the 
Veteran's reported history and thus is not competent 
etiological or diagnostic evidence.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  Such evidence cannot enjoy the 
presumption of truthfulness, because a medical professional 
is not competent to opine as to matters outside the scope of 
his or her expertise, and a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) ("in order for any testimony to be probative of 
any fact, the witness must be competent to testify as to the 
facts under consideration").  Medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

The Veteran's statements alone are not sufficient to prove 
that he his currently diagnosed left and right foot disorders 
are related to active military service.  Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, 
there is no competent medical evidence of record that relates 
the Veteran's currently diagnosed right and left foot 
disorders to active military service.  As such, service 
connection for right and left foot disorders is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that relates the Veteran's 
currently diagnosed right and left foot disorders to active 
military service, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 56.

Right Hip, Right Knee, Right Leg, and Low Back

The Veteran's service treatment records are negative for any 
diagnoses of a right hip disorder, a right knee disorder, and 
a right leg disorder.  In service treatment reports dated in 
March 1969, the Veteran complained of back pain.  After 
physical examination, the impression was questionable low 
back pain.

After separation from military service, in a February 2001 
private medical report, the Veteran reported that he had 
previously had back surgery in 1988 and 1989.

In a May 2001 private medical report, the Veteran complained 
of low back pain.  The Veteran reported that he had back 
surgery on L2-3 in 1989 or 1990.  After physical examination, 
the assessment was back strain.  The medical evidence of 
record shows that a low back disorder had been consistently 
diagnosed since May 2001.

In a July 2001 private medical report the Veteran complained 
of right knee swelling and pain for the previous 15 to 30 
years.  After physical examination, the assessment was 
probable old meniscal injury.  The medical evidence of record 
shows that a right knee disorder has been consistently 
diagnosed since July 2001.

In a June 2003 private medical report, the Veteran stated 
that he injured his right knee in Vietnam.

In a June 2004 private medical report, the Veteran complained 
of right leg pain.  The assessment was fatigue.


A January 2007 letter from a private physician stated that 
the physician had treated the Veteran for 2 years, during 
which time he had fluctuating levels of right hip, bilateral 
knee, and low back pain, along with constant thigh pain.  The 
letter stated that the Veteran

was in Vietnam for over 2 years and he 
has brought in the backpack which he 
carried during that time.  The pack has a 
metal bar which could clearly be the 
cause of the repetitive trauma to his 
lumbar spine due to the pressure that was 
created when he ran through the jungle.  
[The Veteran] also slept on his right 
side so he could keep his gun arm free.  
He also stated that he has had right knee 
pain since getting it slammed shut, in a 
jeep, during an ambush.

From the best that I can determine, [the 
Veteran] states that these complaints all 
were present when he came back from duty.  
The chronic pain is likely related to 
wear and tear from running and marching 
while carrying a backpack for 2 years.

The medical evidence of record does not show that the 
Veteran's right hip disorder, right knee disorder, right leg 
disorder, and low back disorder are related to active 
military service.  With the exception of the Veteran's low 
back disorder, the Veteran's service medical records are 
negative for complaints or diagnoses of any of these 
disorders.  While the service treatment records include a 
complaint of low back pain, no diagnosis was ever given, and 
the Veteran did not report any other low back symptoms for 
the next 5.5 years of military service.  In addition, while 
the Veteran's service treatment records clearly show 
extensive complaints and treatment of a left knee disorder, 
there is no evidence of a right knee disorder.  The Veteran 
specifically filed his claim for a right knee disorder, not a 
left knee disorder, and all of the post-service medical 
evidence of record deals with treatment of a right knee 
disorder.  As such, the Veteran's in-service left knee 
disorder treatments are not for consideration in the claim on 
appeal.  While the medical evidence of record shows current 
diagnoses of a right hip disorder, a right knee disorder, a 
right leg disorder, and a low back disorder, there is no 
medical evidence of record that any of these disorders were 
diagnosed prior to May 2001, approximately 26 years after 
separation from military service.  See Mense, 1 Vet. App. at 
356.  Importantly, the Veteran's service separation 
examination in 1974, did not show complaints or findings of a 
right hip disorder, a right knee disorder, a right leg 
disorder, and a low back disorder.  Moreover, an examination 
for the National Guard in 1982, did not show complaints or 
findings of these disorders.

Furthermore, there is no competent medical evidence of record 
that relates the Veteran's right hip disorder, right knee 
disorder, right leg disorder, and low back disorder to active 
military service.  While the July 2001 and June 2003 private 
medical reports include statements reporting the Veteran's 
statements that he injured his right knee in service, without 
further enhancement by medical comment these statements can 
not be considered competent evidence of a medical nexus.  See 
Elkins, 5 Vet. App. at 478; See Layno, 6 Vet. App. at 469; 
LeShore, 8 Vet. App. 406.  

Similarly, the January 2007 letter from a private physician 
is almost entirely based on the Veteran's reported history.  
The Veteran reported that he injured his right knee during an 
ambush.  However, the Veteran's service treatment records 
include numerous reports of a left knee disorder that was 
incurred in Vietnam.  Moreover, the Veteran's service 
separation examination does not show any complaints or 
findings of a right knee disorder.  In addition, there is no 
evidence that the private physician who wrote the January 
2007 letter ever reviewed the Veteran's service treatment 
records or otherwise consulted objective evidence prior to 
rendering his etiological opinion.  Finally, the physician 
repeatedly stated that the Veteran's disorder "could" be 
related to active military service.  The Board notes that the 
word "could" is entirely speculative and does not create an 
adequate nexus for the purposes of establishing service 
connection.  Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).  As 
such, the January 2007 letter from a private physician is not 
competent to show that the Veteran's right hip disorder, 
right knee disorder, right leg disorder, and low back 
disorder are related to active military service.

Although the Veteran's statements are competent evidence that 
he hurt his right knee, back, leg, and hip in service, they 
are not sufficient to prove that his current right hip 
disorder, a right knee disorder, a right leg disorder, and a 
low back disorder are related to his active military service.  
See 38 U.S.C.A. § 1154 (West 2002); Espiritu, 2 Vet. App. 
492, 495 (1992); Grottveit, 5 Vet. App. 91, 93 (1993).  
Accordingly, there is no competent medical evidence of record 
that relates a right hip disorder, a right knee disorder, a 
right leg disorder, and a low back disorder to active 
military service.  As such, service connection for a right 
hip disorder, a right knee disorder, a right leg disorder, 
and a low back disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that relates a right hip disorder, 
a right knee disorder, a right leg disorder, and a low back 
disorder to active military service, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for posttraumatic stress disorder is 
denied.

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a right hip disorder, claimed as an 
unspecified right side condition, is denied.

Service connection for a right knee disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


